Broyles, P. J.
The indictment under which the defendant was being tried for assault with -intent to murder alleged that the assault was committed upon one-Jim Goswick by shooting him with a pistol. The following verdict was returnee?: ‘We, the jury, find the defendant guilty of shooting a man and recommend that he be punished as for a misdemeanor.” At the same term of court, and before sentence was pronounced, the defendant filed his motion to arrest the judgment, praying that the judgment and verdict he set aside and that he be discharged, on the ground' that the verdict did pot find the defendant guilty of any offense under .the laws of this 'State,- and that the verdict was not one upon which .a sentence could be predicated or pronounced.” This motion was overruled by the trial .judge, and the defendant excepted..
In our opinion this case is controlled by the principle enunciated *144in the second headnote of Parker v. State, 95 Ga. 483 (22 S. E. 176), where it was held: “Upon the trial of an indictment for assault with intent to murder, alleged to have been committed by-shooting another with a pistol, a verdict finding the accused ‘guilty of shooting another’ is not void for uncertainty. Its reasonable intendment and meaning is, that the accused.was guilty of the offense of shooting at another, not in his own defense nor under other circumstances of justification.” Applying the principle of that ruling to the facts of the instant case, the verdict under review is not void for uncertainty, but, as stated in the Parker case, “its reasonable intendment and meaning is, that the accused was guilty of the offense of shooting at another, not in his own defense nor under other circumstances of justification.” See also Arnold v. State, 51 Ga. 144; Kidd v. State, 10 Ga. App. 147-9 (75 S. E. 266); Smith v. State, 14 Ga. App. 286 (80 S. E. 512). In our opinion the court did not err in overruling the motion to arrest the judgment.

Judgment affirmed.


Bloodworth and Stephens, JJ., concur.